MEMORANDUM **
Fernando Ruiz-Garcia appeals from the 21-month sentence imposed upon revocation of supervised release. We have juris*468diction pursuant to 28 U.S.C § 1291, and we affirm.
Ruiz-Garcia contends that the district court failed to consider the factors set forth in 18 U.S.C. §§ 3553(a) and 3583(e) and failed to explain why those factors justified the sentence it imposed. Ruiz-Garcia further contends that his 21-month sentence, imposed consecutively to his sentence for the underlying offense, is unreasonable in light of the applicable § 3553(a) factors. We conclude that the district court did not commit procedural error and that Ruiz-Garcia’s sentence is substantively reasonable. See Rita v. United States, -U.S.-, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also United States v. Simtob, 485 F.3d 1058, 1061-64 (9th Cir.2007); United States v. Fifield, 432 F.3d 1056, 1063-66 (9th Cir.2005).
Ruiz-Garcia also contends that the supervised release regime violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed. See United States v. Santana, 526 F.3d 1257, 1262 (9th Cir. 2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.